Mr. Justice G-oddard
delivered the opinion of the court:
P.rom the foregoing statement, it will be seen that the main or pivotal question, to wit, the establishment of the boundary lines between the plaintiff and defendant counties, was settled and determined by the judgment rendered in the former action, and that the only question left open for future litigation was the amount of Hinsdale’s valid indebtedness apportion-able to Mineral county, ‘ ‘ agreeable to the county lines as fixed and determined by the findings of the court. ’ ’ On the former appeal, this court approved the findings of the district court, and affirmed the judgment as rendered in all particulars.
In these circumstances, the plaintiff will not be permitted to ignore the express limitations imposed by the former judgment, and open up anew the entire litigation; but must, if it desires to avail itself of the privilege accorded to institute a new action, confine the issues to the particular matter left open and undetermined in the former suit. Instead of doing this, the complaint herein is practically the. same as the former. It presents the same issues, and seeks to recover the same amount that was sought to be recovered .in the former proceeding. It evidences a mani*437fest intent on the part of plaintiff to reopen the entire controversy. That the first answer, therefore, was not amenable to demurrer, is too plain for controversy, and we think that the record as therein set ont should be held to bar the maintenance of the present action, unless plaintiff shall conform to the views above expressed.
This conclusion renders it unnecessary to notice the errors assigned upon the overruling of the demurrers to the other answers. The judgment of the court below is affirmed. Affirmed.
Chief Justice Cabbert and Mr. Justice Bailey concur.